DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
Applicant’s arguments have addressed the Specification objection, the 112(b) rejection and the 112(f) interpretation of the Final Rejection mailed on 2 February 2021. 
Claims 10-14 and 17 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “air processing device” in claims 10, 12-14 and 17. The “air processing device” represents an “air dryer,” (See filed Specification, paragraph 0017), and in light of applicant’s arguments in Remarks (Remarks, filed 30 April 2021, pages 4 and 5).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0254246) in view of Minato (US 2009/0254246).

Regarding claim 10, Yang discloses a compressor system for a utility vehicle (fig 5, air compressor system for a vehicle), comprising: at least one compressor (compressor 60, par 0022); at least one electric motor (DC power source leads to variable speed motor 45, par 0022) which drives the compressor; at least one electric motor control unit (air system controller 57, par 0025); and at least one air processing device (air dryer 54A, par 0034), wherein the electric motor control unit is configured so as to control the electric motor (motor speed is regulated by controller 57, par 0028) and, at least partially, the air processing device (controller 57 also controls valve 301 which controls air flow through air dryer 54A, par 0031), the electric motor control unit has a rotation speed control module (an operational routine controls compressor speed for pressure, par 0041) which is configured such that a rotation speed of the electric motor is controllable and/or regulatable by the rotation speed control module in accordance with a loading and directly (compressor motor speed is reduced with increasing pressure, pressure is interpreted as load, par 0041) wherein the electric motor control unit has a pressure monitoring control module (controller 57 monitors pressure and uses pressure readings to regulate motor 45 speed of the compressor, par 0028) …; wherein the pressure monitoring control module is further configured such that pressure in a compressed air consumer (air brake system pressure is measured, par 0038) of the utility vehicle is monitorable and/or regulatable by the pressure monitoring control module (air brake pressure is monitored, par 0038).  Yang does not explicitly disclose 
Minato teaches an analogous compressed air drying device (par 0028), and pressure control module (controller monitors pressure in the air drying device, par 0014) is configured such that pressure in the air processing device is monitorable and/or regulatable by the pressure monitoring control module (controller monitors pressure in the air drying device in order to control operation of the compressor during purging, par 0014; thereby preventing abnormalities from a frozen discharge valve, par 0003-0004, 0011).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sensor and pressure monitoring of the air dryer of Minato into the air drying system of Yang in order to prevent abnormalities from a frozen discharge valve in the air dryer during purging (Minato, par 0003-0004, 0011, 0014).
Regarding claim 11, dependent on 10 Yang discloses wherein the compressor is a screw compressor (screw compressor 60, par 0037).  
Regarding claim 12, dependent on 10 Yang discloses wherein the air processing device has a plurality of compressed air accumulators (fig 5, supply tank, primary tank, secondary tank, opt aux tanks 54b, par 0033).  
Regarding claim 13, dependent on 10 Yang discloses wherein the electric motor control unit has a signal input (controller 57 receives signals for pressure sensors 51, par 0025, along public data link 18 of CAN bus, par  0027) which is configured so as to serve to process a sensor signal (pressure sensor 51, id.) of the air processing device (id.).
Regarding claim 14, dependent on 10 Yang discloses wherein the electric motor control unit has a signal output (controller 57 sends signal to air flow control valves 59, par 0025) which is configured so as to serve to drive an actuator (air flow control valves 59, id.) of the air processing device (id.).
Regarding claim 17, dependent on 10 Yang discloses wherein the electric motor control unit has an air drying control module (controller 57 controls the solenoid 301 to start the air dry cycle, par 0034) which is configured such that the air drying function in the air processing device is monitorable and/or regulatable by the air drying control module (the air drying process is regulated to operate when air pressure reaches the limit value, par 0034).  	
Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered, the arguments were partially persuasive regarding the 112(f) interpretation (see above), but they were not persuasive regarding the applicable prior art.
Applicant argued that the 112(f) interpretation should not be applied to the “air processing device,” because a person of ordinary skill in the art would understand the term to have a sufficient definite meaning as the name of the structure that performs the function (Remarks, dated 30 April 2021, page 4). Review of applicant’s specification shows that the air processing device is directed toward the “air drying function” (Specification, filed 31 May 2021, page 4). Since air dryers are known in the art as argued, the 112(f) interpretation was not applied; therefore changing the prior interpretation of the claims. 
Applicant argues that Yang does not teach a pressure monitoring control module configured to monitor pressure in an air processing device. Under the new interpretation of the air processing device as an air dryer, new teaching reference Minato was incorporated into the rejection, thereby teaching pressure monitoring at an air dryer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746